Termination Agreement and Release

This Termination Agreement and Release (this “Agreement”) is made by and between
SCM Microsystems, Inc., a Delaware corporation (the “Corporation”), SCM
Microsystems GmbH, a wholly-owned subsidiary of the Corporation (“SCM GmbH”),
and Felix Marx, an individual (“Marx”), is entered into and effective as of the
1st day of March, 2010 (the “Effective Date”).

Recitals

WHEREAS, on July 31, 2007, through SCM GmbH, the Corporation entered into an
employment agreement with Marx, pursuant to which Marx became the Corporation’s
Chief Executive Officer and Managing Director of SCM Microsystems GmbH,
effective October 22, 2007;

WHEREAS, on July 30, 2008, through SCM GmbH, the Corporation entered into a
supplemental employment agreement with Marx that amended his employment
agreement (the employment agreement, as amended by the supplemental employment
agreement, the “Employment Agreement”); and

WHEREAS, the Corporation and Marx wish to terminate the Employment Agreement,
and enter into a new employment agreement dated as of the date hereof (the “New
Employment Agreement”), which shall supersede and replace the Employment
Agreement in its entirety (the time that the New Employment Agreement is fully
executed and becomes effective and binding upon the parties thereto, the
“Effective Time”); and

WHEREAS, pursuant to the terms of the New Employment Agreement, which shall
exclusively govern the employment and compensation relationship between Marx and
the Corporation, including SCM GmbH and the Corporation’s other subsidiaries,
from and after the Effective Time, Marx will assume the position of Chief
Operating Officer of the Corporation.

Agreement

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. The Employment Agreement is terminated and shall be of no further force or
effect as of the Effective Time.

2. The Company shall pay Marx a one-time lump sum fee in the amount of €80,000
(Eighty Thousand Euro) gross (the “breakup fee”), which shall represent full
consideration for the release by Marx set forth in Section 5 below. The breakup
fee is due no later than five (5) business days after the Effective Date.

3. Until the Effective Date, Marx shall continue to receive his monthly base
salary at current levels and shall receive his share grant bonuses subject to
the approval of the shareholders no later than June 30 2010. These payments and
shares in addition to the Breakup Fee, settle all claims for compensation for
the past and future until the Effective Date under the Employment Agreement.
Following the Effective Time, Marx’s only compensation claims against the
Corporation and any of its subsidiaries shall be under the New Employment
Agreement.

4. Upon the Effective Time, Marx does hereby remise, release, waive, acquit, and
discharge the Corporation, including SCM GmbH and the Corporation’s other
subsidiaries, of and from any claims other than those which are provided for in
this Agreement, which have arisen, are arising, or may in the future arise, from
the Employment Agreement

5. This Agreement shall be interpreted in accordance with and governed by the
law of the State of California.

6. This Agreement may be amended only by a written agreement executed by all
parties hereto.

7. In the event that any covenant, condition or other provision herein contained
is held to be invalid, void or illegal by any court of competent jurisdiction,
the same shall be deemed severable from the remainder of the Agreement and shall
in no way affect, impair or invalidate any other covenant, condition or other
provision herein contained. If such condition, covenant or other provision shall
be deemed invalid due to its scope or breadth, such covenant, condition or other
provision shall be deemed valid to the extent of the scope or breadth permitted
by law.

8. This Agreement may be executed in counterparts, each of which shall be deemed
a duplicate original, but all of which together shall constitute one and the
same instrument. Facsimile and         .pdf copies of this Agreement shall have
the same force and effect as an original.

9. No breach of any provision hereof can be waived unless in writing. Waiver of
any one breach of any provision hereof shall not be deemed to be a waiver of any
other breach of the same or any other provision hereof.

[Signature Page Follows]IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the Effective Date.

SCM MICROSYSTEMS, INC.

/s/ Ayman S. Ashour



    By: Ayman S. Ashour

SCM MICROSYSTEMS GMBH

/s/ John S. Rogers



    By: John S. Rogers

/s/ Felix Marx



          

Felix Marx, individually

